DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following minor informalities:
Reference characters “14” and “24” needs to be separated. “14” should correspond to “unlabeled line/arrow” below reference numeral “30”.
In the filed specification, “101” is referred as a sensor element. In fig. 8, “101” does not properly point to the sensor element.
In the filed specification, “96” is referred as two screws. In fig. 5b, “96” does not properly point to the screw elements. In fig. 5b, “96” and “36” point to the same element/structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In the pg pub of the instant application, see ¶74, lines 16-17: “The side walls 109 comprise each a stop protrusion 106” should read --Each of the side walls 109 comprises a stop protrusion 106--.
The specification also recites the similar language as present in the claims. Correction to the specification is also required in view of the claim objections presented below.
Claim Objections
Claims 1 – 17 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 7, “the slider (20)” should read --the slider--.
Claim 1, lines 21-22: “the tension in the elastic element” should read --a tension in the elastic element--.
Claim 2, lines 4-6: “whereby two of the guiding elements engage the first adjustable motion link and two of the guiding elements engage the second motion link” should read -- whereby two of the four guiding elements engage the first adjustable motion link and other two of the four guiding elements engage the second motion link--.
Claim 3, line 6: “arranged movable” should read --movably arranged--.
Claim 6, lines 4-5: “once the tension of the elastic element is set” should read --once the tension in the elastic element is set--.
Claim 7, line 3: “the same direction” should read --a same direction--.
Claim 9, last 2nd line: “the size” should --a size--.
Claim 10, line 4: “the position” should read --a position--.
Claims 11 and 12, last line: “the elastic element” should read --the elastic element connecting the inlet tube holder portion to the slider--.
Claim 15, last two lines: “the sensor element and sensor arranged to detect whether the pivotable cover is open or closed” should read --the sensor element and the sensor are arranged to detect whether the pivotable cover is open or closed--.
Claim 6, lines 6-12: “whereby each of the shaft parts is embedded with one end in the housing and with another end in the corresponding hole in the respective disc-shaped piece and whereby the eccentric shaft extends from the recess in one of the disc-shaped pieces to the recess of the other one of the disc-shaped pieces such that the eccentric shaft interconnects the disc-shaped pieces in an eccentric manner” should read -- whereby each of the two shaft parts is embedded with one end in the housing and with another end in the corresponding centrally positioned hole in the respective two disc-shaped pieces and whereby the eccentric shaft extends from the eccentrically positioned recess in one of the two disc-shaped pieces to the eccentrically positioned recess of the other one of the two disc-shaped pieces such that the eccentric shaft interconnects the two disc-shaped pieces in an eccentric manner--.
Claims 2 – 17 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the tension in the elastic element can be adjusted” in lines 21-22. The phrase “can” makes the claim indefinite because it is not clear if applicant intends the "can be" claim limitation to be optional or that the phrase should be interpreted as a definite statement.  “The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability.  It can also be used to indicate a possibility or probability.
Claim 3 recites the limitation “the stop protrusions” in last two lines. It is unclear if the claimed protrusions is/are same or different from “one stop protrusion” claimed in line 4 of the claim. If it is the same, then it is unclear as to whether there is single or plural protrusions present.
Claims 5 and 14 recite the limitation “the first and second motion links” in last 2nd line. With respect to the phrase “the first motion link”, it is unclear if this claimed link is same or different from “a first adjustable motion link” claimed in claim 1. With respect to the phrase “the second motion link”, there is a lack of antecedent basis for this phrase in the claim.
Claim 16 recites the limitation “wherein the opening and closing mechanism includes a rotating shaft” in lines 2-3. Claim 1 recites the opening and closing mechanism comprising a pivotable cover which includes a rotating shaft. Thus, it is unclear as to whether the claimed “rotating shaft” in claim 16 is same or different from one claimed in claim 1.
Claims 2 – 17 are rejected for being dependent on claim 1.
Allowable Subject Matter
Claims 1 – 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts considered by the examiner to be most closely related were Van Stell (US 2018/0003169); Schoenewerk et al. (US 2013/0052063); Fujii, Junya (US 2010/0224547); Stemple et al. (US 2009/0129944); Jarnagin et al. (US 2013/0115120); Ito (US 2011/0004161); Lamadrid et al. (US 4,256,442) and Shibasaki, Masanori (US 2005/0069436). 
The prior arts alone or in combination fails to specifically teach the peristaltic pump “wherein the tube pressuring portion includes an adjustment element to which the elastic element is connected such that the tension in the elastic element can be adjusted, the opening and closing mechanism further including a post attached to the slider, the pivotable cover including a rotating shaft having an extension extending perpendicular to a longitudinal direction defined by the rotating shaft, the extension configured to engage the post for moving the slider and, via the elastic element, also the tube pressuring portion away and towards a top of the housing in response to a respective opening and closing of the pivotable cover", as in claim 1. The prior arts in brief does not teach the claimed structure of the opening and closing mechanism in the peristaltic pump.
Therefore, claims 1 – 17 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /CHARLES G FREAY/  Primary Examiner, Art Unit 3746                                                                                                                                                                                                      

/CHIRAG JARIWALA/Examiner, Art Unit 3746